TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED AUGUST 13, 2019



                                       NO. 03-18-00231-CV


                              Sky Station Holdings I, LP, Appellant

                                                  v.

    Fidelity National Title Insurance Company, Boris Serebro, and Serebro Law PLLC,
                                         Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on December 21, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.